         Case 1:19-cv-09489-VSB Document 20 Filed 02/24/21 Page 1 of 1




                                                                                                     


February 23, 2021

VIA ECF

Honorable Vernon S. Broderick
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                        2/24/2021
                                             9489
Re:    Chevrestt v. Pace University, 1:20-cv-03825 (VSB)


Dear Judge Broderick:

        We represent Plaintiff Angel Chevrestt (“Plaintiff”) in the above-captioned case. We
write pursuant to Section 1.G of the Court’s Individual Rules & Practices to respectfully request
that the default hearing scheduled for February 25, 2021, at 1:00 p.m. be adjourned sine die in
light of the parties’ stipulation to vacate the default by defendant Pace University (“Defendant”)
[Dkt. #17]. The parties intend to submit a proposed case management plan and scheduling order
within 30 days, or at a time to be determined by the Court.

(1) the original date of the hearing is February 25, 2021 at 1:00 p.m.;

(2) no previous requests for adjournment or extension have been made;

(3) no previous requests were granted or denied;

(4) Counsel for Defendant consents to the requested relief;

(5) The parties seek an adjournment based on their stipulation to vacate Defendant’s default;

No other dates will be impacted by this request.

                                                     Respectfully Submitted,

                                                     s/jameshfreeman/
                                                     James H. Freeman

                                                     Counsel for Plaintiff




                                                                    
